Citation Nr: 1730933	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 8, 2008 for the grant of service connection for asthma, to include on the basis of clear and unmistakable error (CUE) in prior VA decisions.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1982 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2017 the Board remanded the issue on appeal to readjudicate the claim based on clear and unmistakable error.  The issue has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  A September 2001 rating decision denied the Veteran's service connection claim for asthma; he was notified of this decision and his appellate rights but did not appeal that decision or submit new and material evidence within one year of that notification.

2.  The evidence and laws and regulations that existed at the time support the November 1999, January 2000, and September 2001 rating decisions.

3.  In April 2008 the RO received the Veteran's application to reopen his service connection claim for asthma.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).
2.  The November 1999, January 2000, and September 2001 rating decisions are not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (2016).

3.  The criteria for an effective date earlier than April 8, 2008 for the grant of service connection for asthma, to include on the basis of CUE in prior VA decisions have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges the Veteran's assertion that he was not notified about the decision on his service connection for asthma claim and had he known he would have reapplied earlier.  In general, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties." See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The evidence shows VA notification letters corresponding to the November 1999, January 2000, and September 2001 rating decisions were mailed and there is no evidence these letters were returned.  The Veteran's statements do not constitute clear evidence to rebut the presumption nor is there any other evidence.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

With respect to the Veteran's CUE claim, the duties to notify and assist do not apply to a claim based on a previous decision having been the result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).
A. Clear and Unmistakable Error

In January 2009 the RO granted service connection for asthma and assigned a 30 percent disability rating, effective April 8, 2008.  Thereafter, the Veteran appealed the effective date for that service connection award.

The Veteran initially filed a service connection claim for asthma in July 1999, which was denied in a November 1999 rating decision.  His claim was reviewed again in January 2000 and September 2001, but his claim was denied in both rating decisions.  Although the Veteran was provided notice of his appellate rights, he did not file a notice of disagreement with that denial or submit new and material evidence during the one year appeal period.  As such, the September 2001 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 5109A (West 2014).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In the June 2017 appellant's brief the Veteran's representative asserted that the rationale used to justify the earlier denial of service connection for asthma was clear and unmistakable error because the adjudicator failed to review the evidence and apply the law correctly.  He goes on to assert that the evidence clearly supported an award of service connection for asthma as noted in the January 2009 rating decision.  

The November 1999 rating decision denied service connection for asthma because the Veteran failed to furnish evidence to show that his asthma began during his active duty service and that there was a link between his current asthmatic condition and an in-service disability.  The Veteran's service records were not reviewed before a decision was made.  

In a January 2000 rating decision the RO indicated that the Veteran's service medical records had been received, but review of the records failed to show treatment for or a diagnosis of asthma in service.  The RO also reviewed the Veteran's hospital reports.  Service connection for asthma was denied because the condition was not shown in service.

The Veteran's claim was reviewed again because in November 2000 the Veterans Claim Assistance Act of 2000 (VCAA) was signed into law and established new duties for VA for disability benefits claims.  In September 2001 the RO denied the Veteran's service connection claim for asthma.  The rating decision noted that the Veteran's service medical records failed to show any treatment for or diagnosis of asthma in service.  The RO also reviewed the Veteran's hospital reports, but noted that the Veteran's asthma was noted 11 years after service and failed to indicate it had been present during service.  The RO determined that the Veteran failed to furnish medical evidence to show asthma began during service and that there was a link between his asthma and service.  The RO offered to assist the Veteran obtain more evidence but noted no reply to this request was received.  

In the January 2009 rating decision that granted service connection for asthma the RO reported the service treatment records show the onset of asthma conditions in September and October 1986, while on active duty. 

Service treatment records from September and October 1986 show complaints for body aches, chest congestion, chest wheezing sounds on inspiration and expiration, and treatment for bronchitis.  

The November 2008 VA examiner noted these complaints and the October 1986 asthmatic bronchitis diagnosis.  He opined that the Veteran's asthma was more likely than not related to service.  

The Veteran's service medical records were not available during the November 1999 rating decision; however, in January 2000 and September 2001 the RO did review the records and still denied service connection for asthma.  While service treatment records do contain an asthmatic bronchitis diagnosis the RO determined the evidence at the time did not show a link between the Veteran's current asthma disability and service.  Notably, evidence substantiating a nexus to service was not received until 2008.  The assertion that VA failed to review the evidence and apply the law correctly amounts to a disagreement as to how the evidence was weighed in 2001.  See Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Based on the foregoing, the Board finds that the prior rating decisions did not contain CUE.  The Board notes the benefit-of-the-doubt rule is not applicable in assessing a CUE motion.  See Andrews v. Principi, 18 Vet. App. 177, 176 (2004) (citing Russell, 3 Vet. App. at 313).

B. Effective Date

The Veteran asserts he is entitled to an effective date earlier than April 8, 2008 for service connection for asthma.  

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  When an award of service connection is granted based upon new and material evidence received after a final disallowance of the prior claim, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

For purposes of this appeal, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (2014).

As previously noted, the Veteran's original claim for service connection for asthma was received in July 1999.  His claim was denied in November 1999 and then in January 2000 and September 2001 following receipt of his service medical records and a change in the law.  The Veteran did not file a notice of disagreement with the September 2001 rating decision, nor did he submit new and material evidence during the appeal period.  Accordingly, the September 2001 rating decision became final. 
The Veteran has not asserted, and the record does not show, any communication received after the September 2001 rating decision that could be interpreted as a formal or informal claim for service connection for asthma until April 8, 2008, when the Veteran's claim to reopen the prior disallowance was received.  Nor did the new and material evidence include service department records.  38 C.F.R. § 3.156(c).  Accordingly, an effective date before April 8, 2008 for service connection for asthma is not warranted.  38 C.F.R. § 3.400(q)(2).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an effective date before that already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An effective date earlier than April 8, 2008 for the grant of service connection for asthma is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


